                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION



ANGELA M. FARLEY                                                           PLAINTIFF


v.                           NO. 3:18-cv-00053 PSH


NANCY A. BERRYHILL, Acting Commissioner                                  DEFENDANT
of the Social Security Administration



                                       ORDER


      The Acting Commissioner of the Social Security Administration (“Commissioner”)

has filed the pending unopposed motion to reverse and remand. See Docket Entry 15.

In the motion, the Commissioner asks that this case be reversed and remanded to allow

her to conduct “further administrative proceedings pursuant to the fourth sentence of

42 U.S.C. 405(g).” See Docket Entry 15 at CM/ECF 2. The Commissioner represents, and

the Court accepts as true, that the attorney for plaintiff Angela M. Farley (“Farley”)

does not oppose the granting of this motion.

      For good cause shown, the motion to reverse and remand is granted. This case is

reversed and remanded in accordance with the terms outlined by the Commissioner.

The remand in this case is a “sentence four” remand. The dismissal of this case is

without prejudice to Farley’s subsequent filing of a motion for attorney’s fees and

expenses pursuant to the Equal Access to Justice Act. A separate judgment will be

entered pursuant to Federal Rule of Civil Procedure 58.
    IT IS SO ORDERED this 7th day of November, 2018.




                                           UNITED STATES MAGISTRATE JUDGE




                                      2 
 
